DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of an RNA encoding a CCHFV N protein of SEQ ID NO: 589 in the reply filed on 12/2/2021 is acknowledged.
Claims 140-160 are pending; claims 142 and 145-147 are withdrawn due to non-elected subject matter; and claims 140, 141, 143, 144, and 148-160 are under consideration.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on May 23, 2021 and December 2, 2021 have been considered by the examiner.
Claim Objections
Claim 153 is objected to because of the following informalities:  the claim is missing a word in the second line, “formulated with lipid nanoparticle (LNP)”.  Paragraph [0859] of the instant published disclosure, USPgPub 2021/00230864, indicates that the mRNA is encapsulated in the LNPs.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 140, 141, 143, and 148-157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claims 140, 141, and 143 are drawn to a purified RNA encoding a nucleoprotein (elected) or an antigenic fragment thereof from (elected) Crimean-Congo hemorrhagic fever virus (CCHFV), where the RNA is flanked by heterologous 5’ and/or 3’ UTRs. In paragraphs [0019, 0020] of the instant published disclosure, USPgPub 2021/0030864, fragments are defined as having a length between about 6 to about 20 or more amino acids. However, the skilled artisan would be unable to identify a nucleocapsid protein fragment comprising the described length as derived from CCHFV, as evidenced by Lombe et al. (Viruses. 2022; 14 (544): 1-12). Figure 4 of Lombe et al. depicts amino acid sequence alignments that are conserved between CCHFV, Nairobi sheep disease virus (NSDV), and Dugbe virus (DUGV), encompassing 10 consecutive amino acids and up to 18 proximal amino acids in P22. The instant disclosure does not teach fragments encompassed by the instant claims comprising between about 6 to about 20 or more amino acids that are specific to CCHRV, as asserted by the claims.
	The applicable standard for the written description requirement can be found in MPEP 2163. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus of CCHFV nucleoprotein fragments claimed.  Given that the specification has only described specific sequences of CCHFV proteins recited in instant claim 144, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claims 154-156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
Instant claim 154 is drawn to a method of treating and preventing any disease in a subject comprising administering a purified RNA encoding a nucleoprotein (elected) or an antigenic fragment thereof from (elected) Crimean-Congo hemorrhagic fever virus (CCHFV), where the RNA is flanked by heterologous 5’ and/or 3’ UTRs and a pharmaceutically acceptable carrier. 
In paragraphs [0019, 0020] of the instant published disclosure, USPgPub 2021/0030864, fragments are defined as having a length between about 6 to about 20 or more amino acids. However, the skilled artisan would be unable to identify a nucleocapsid protein fragment comprising the described length as derived from CCHFV, as evidenced by Lombe et al. (Viruses. 2022; 14 (544): 1-12). Figure 4 of Lombe et al. depicts amino acid sequence alignments that are conserved between CCHFV, Nairobi sheep disease virus (NSDV), and Dugbe virus (DUGV), encompassing 10 consecutive amino acids and up to 18 proximal amino acids in P22. The instant disclosure does not teach fragments encompassed by the instant claims comprising between about 6 to about 20 or more amino acids that are specific to CCHRV, as asserted by the claims.  
The instant disclosure does not provide guidance or any working examples drawn to treating and preventing any disease in a subject comprising administering a purified RNA encoding an antigenic fragment thereof from (elected) Crimean-Congo hemorrhagic fever virus (CCHFV) or a full-length nucleoprotein (elected) where the RNA is flanked by heterologous 5’ and/or 3’ UTRs and a pharmaceutically acceptable carrier. In working Example 5, mice are intradermally or intramuscularly injected with mRNA (Rift Valley Fever Virus protein) pharmaceutical formulations described in Example 3. No results are described the remaining 
The skilled artisan would not predict success of the instantly claimed method. In the “Introduction”, Lombe et al. supra, state, “there are no approved vaccines or antiviral drugs for CCHV”, see the bottom of page 1. In “Vaccines against CCHF” beginning on page 140 of Tipah et al. (BioResearch Open Access. 2020; 91: 137-150), Tipah et al. teach a Bulgarian vaccine efficacy has yet to be demonstrated in clinical trials. Tipah et al. also state a nucleoprotein (NP) is not expected to induce neutralizing antibodies since it is an internal protein (bridging pages 140-141), while an mRNA vaccine expressing the NP, flanked by specific 5’ and 3’ ends induces 100% protection in mice upon challenge in an intramuscular prime-boost regimen, see Table 1 and “mRNA vaccine” (citing data from ref. 104, Farzani et al. (also cited in the 12/2/21 IDS)) on page 145. While the mRNA vaccine of Tipah et al. is encouraging, the mRNA construct is distinct from the mRNA construct instantly claimed.  In addition, Rodriguez et al. (Antiviral Research. 2022; 199: 105244) states in the last paragraph of section 5.2 that the protection achieved by the mRNA construct described in Farzani et al. was in immunocompromised mice. Rodriguez et al. conclude that neutralizing antibodies may not be sufficient for protection and that the delivery of CCHFV NP antigens is important. Teachings in the instant disclosure do not 
For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make and use the invention claimed.     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 140, 141, 143, and 149-157 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hipp et al. (WO 2016/203025).
Hipp et al. anticipate an mRNA encoding a nucleic acid encoding (see the last full paragraph on page 94); a nucleocapsid (line 26 on page 96) derived from Crimean-Congo Hemorrhagic Fever Virus (see lines 9-10 on page 95), from flanked by heterologous 5’ and/or 3’ UTRs (see the paragraph bridging pages 75-76), anticipating instant claims 140, 141, and 143. In the first paragraph on page 19, Hipp et al. anticipate modifying the G/C content relative to the original nucleic acid, anticipating instant claim 149, and adding a 5’ cap structure and a poly(A) tail that ranges between 50 to 250 adenosine, see the first paragraph on page 19 and page 87, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 144 and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Hipp et al. supra and the sequence alignment of instant SEQ ID 589 with UniProt db access no C7F6X7_9VIRU 2009.
See the teachings of Hipp et al. above. While Hipp et al. teach a composition comprising an mRNA encoding a nucleic acid encoding (see the last full paragraph on page 94); a nucleocapsid (line 26 on page 96) derived from Crimean-Congo Hemorrhagic Fever Virus (CCHRF) (see lines 9-10 on page 95), from flanked by heterologous 5’ and/or 3’ UTRs (see the 
  The UniProt database accession no: C7F6X7_9VIRU of 2009 shares 100% sequence identity with instant SEQ ID NO: 589 (elected), as required by instant claims 144 and 158.
It would have been prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date to incorporate the known sequence of the CCHRV nucleocapsid, taught by UniProt, as the sequence encoded by the mRNA of Hipp et al., to ensure proper structure of the CCHRV nucleocapsid with a reasonable expectation of success by conventional recombinant techniques.
Claim 148 is rejected under 35 U.S.C. 103 as being unpatentable over Hipp et al. supra and Weiner et al. (USPgPub 2016/0311891).
See the teachings of Hipp et al.  Hipp et al. do not teach or suggest an IgE-leader sequence as a coding sequence, as required by instant claim 148.
Weiner et al. do, see paragraph [0362].
One of ordinary skill in the art prior to the instant effective filing date would have been motivated to have the mRNA construct of Hipp et al. encode the IgE-leader sequence of Weiner et al. because Weiner et al. teach IgE leader sequence incorporation improves protein expression, see paragraph [0362]. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for incorporating the IgE-leader sequence of Weiner et al. in the mRNA construct of Hipp et al. because mRNA of Hipp et al. encodes one or more proteins, see the first two full paragraphs on page 15, the paragraph bridging pages 73-74, pages 94-115, and claim 1, for example.  
Allowable Subject Matter
Claims 159 and 160 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest SEQ ID NOs: 6642, 7335, and 8027.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648